Citation Nr: 9919522	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-23 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of proper initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969 and from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which assigned a 10 percent disability 
evaluation for the veteran's PTSD.  A subsequent rating 
decision increased the evaluation to 30 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
manifested by considerable social and industrial impairment 
with reduced reliability and productivity, panic attacks more 
than once a week, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The symptomatology associated with the veteran's PTSD is 
not productive of severe social and industrial impairment 
with symptoms such as obsessional rituals, illogical speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation; neglect of personal appearance and hygiene, 
and the inability to establish and maintain effective 
relationships.



CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.25-4.30, Diagnostic Code 9411 (1998); 
38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the RO granted service connection for 
PTSD in an April 1997 rating decision and assigned a 10 
percent disability evaluation effective from October 1996.  
In a subsequent rating decision in August 1998, the RO 
increased the evaluation to 30 percent effective from October 
1996.

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement to the initial April 1997 
rating decision.  Therefore, it is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.  Accordingly, the 
claim must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Fenderson v. West, 12 
Vet. App. 119 (1999) (applying duty to assist under 
38 U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (increased ratings 
claims).  The Board further finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issues on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson v. West, 
12 Vet. App. 119 (1999), citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
38 C.F.R. § 4.2 (1998) (ratings to be assigned in the light 
of the whole recorded history).

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
proceed to analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

In the August 1998 rating decision, the RO rated the veteran 
at 30 percent for PTSD, considering both the former and the 
revised criteria pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under the former criteria, a 30 percent 
evaluation was warranted where there was definite impairment 
in the ability to establish or maintain effective or 
wholesome relationships with people and the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, and efficiency, and reliability levels as to 
produce definite industrial impairment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted where ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to maintain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic 
symptomatology bordering on gross repudiation of reality; or 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1995).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411(1998).  The 
revised regulations provide that a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

In relation to the present appeal, the veteran underwent an 
initial psychological assessment at United Behavioral 
Systems, Inc., in September 1996.  The veteran reported 
increased frequency of nightmares, sleep disturbance, intense 
feelings of anger, a desire to hurt himself or others, and 
avoidance of reminders of Vietnam.  The psychologist noted 
that the veteran was appropriately dressed and groomed, 
cooperative, alert, and oriented in all spheres.  His speech 
was described as clear, goal-directed, and situationally 
appropriate.  His thought process was logical and coherent, 
and insight and judgment were intact; however, his mood was 
dysphoric with a depressed and anxious affect.  The veteran 
was assessed with PTSD due to his Vietnam War experience and 
he was assigned a Global Assessment of Functioning (GAF) 
score of 50 to 60.

Thereafter, the veteran began to receive treatment from a 
private psychiatrist.  Medical records from M. Rahman, M.D., 
disclose that he began to treat the veteran in September 
1996.  At the initial session, the veteran related that he 
had been married for the past 13 years and had worked as a 
pipe fitter for several years.  He reported having flashbacks 
and nightmares since returning from active duty in Vietnam.  
He complained of decreased sleep, increased anger, mood 
swings, depression, panic attacks, low self-esteem, and low 
energy.  Dr. Rahman diagnosed the veteran with PTSD, major 
depression, and panic attacks, and assigned a GAF score of 
45.  He prescribed Depakote and Elavil for alleviation of the 
veteran's symptoms.

The treatment records indicate that the veteran continued 
with therapy through December 1997.  At follow-up visits in 
October and November 1996, the veteran reported gradual 
improvement in sleeping, nightmares, anger, and depression.  
In December 1996, the veteran reported marked improvement, 
including greatly decreased nightmares, diminished anger, 
less moodiness, and increased self-esteem and motivation.  In 
a July 1997 letter, Dr. Rahman reiterated the veteran's 
symptomatology at the time of his initial assessment.  He 
opined that the veteran had occupational and social 
impairment and could not function very well.

The veteran was afforded a VA examination in March 1997.  He 
described numerous stressful events that had occurred in 
Vietnam.  He stated that after he returned, he began to 
experience nightmares and rage.  He could not maintain 
civilian employment, so he enlisted in the Air Force.  
Following the Air Force, he acquired a civilian job at Wright 
Patterson Air Force Base and had worked there continuously 
for the past 20 years.

He currently had two nightmares per week and he had 
difficulty getting along with others.  When he was really 
depressed, he felt suicidal or homicidal.  He avoided things 
that would remind him of Vietnam and he had a physical 
reaction to the sound of helicopters.  However, his 
medication had helped with the anger and sleeplessness.  
Psychological testing produced a valid profile and indicated 
that the veteran experienced a significant level of 
depression, nervousness, anxiety, fatigue, lack of initiative 
and self-esteem.  Objectively, the veteran was described as 
alert, oriented and cooperative.  Speech and thought 
processes were normal and judgment and cognitive processes 
were intact.  The veteran's affect was restricted and his 
mood was mildly dysphoric.  There was no evidence of 
psychosis.  The veteran was assessed with PTSD secondary to 
Vietnam experiences.

The veteran underwent another VA examination in December 
1997.  The veteran reported that his nightmares, nervousness, 
suicidal and homicidal thoughts, and dissatisfaction with his 
marriage had worsened over the years and were due to his 
combat experiences in Vietnam.  He claimed that his 
nightmares caused significant interference with his work 
because of the resulting lack of sleep.  He reported that he 
had used 250 hours of sick leave during the past year.  He 
often thought of hurting himself or others, and he had often 
considered suicide.  He felt nervous around others and broke 
out in cold sweats, had shortness of breath, and the urge to 
isolate himself.  He also complained of loss of concentration 
and equilibrium.

Objective findings were substantially similar to those of the 
previous VA examination.  The examiner also remarked that the 
veteran showed a full range of effect and that his mood was 
appropriate to the experiences he was relating.  He became 
visibly anxious when describing combat-related trauma and 
openly emoted while discussing those events.  His responses 
on psychological testing were consistent with a diagnosis of 
PTSD.  The veteran was diagnosed with chronic PTSD and 
recurrent major depressive disorder.

The veteran appeared at a hearing before the RO in January 
1998.  He testified that, following service, he had no mental 
health treatment other than one visit to a VA physician.  He 
believed that his PTSD had worsened in the last few years.  
He claimed that he was close to committing suicide when he 
first saw Dr. Rahman.  He complained of feelings of fear, 
hypervigilance, and anxiety attacks.  He avoided going to the 
store, did not socialize very much, and was not involved in 
recreational activities.

As to his employment, he stated that he had used 570 hours of 
annual and sick leave during the past year due to his PTSD 
symptomatology.  He said that his coworkers made fun of him 
for his cold sweats and feelings of panic.  However, he had 
no complaints with his supervisors.  They knew of his 
disability and allowed him to use sick leave as needed.  He 
had reached the highest level of promotion available to him 
at work.  As to his family, the veteran reported that he had 
only been married once and that he got along with his 
children.  However, he and his wife did not have sexual 
relations due to his present medication.  The veteran's wife 
testified that he did not have close relationships with the 
children.  He also would not attend family events; however, 
he had two close friends with whom he engaged in regular 
recreational activities.  The veteran's wife stated that she 
did not sleep in the same room with him due to the thrashing 
and yelling in his sleep caused by the nightmares.

The veteran submitted Department of Defense Civilian Leave 
and Earnings Statements for four pay periods from November 
1997 to January 1998.  These statements showed that he had 
used 64 hours of sick leave and 72 hours of annual leave.  
However, they did not indicate the purpose for which the 
leave was used.  The veteran also had a substantial amount of 
leave remaining, with 183 hours of annual and 141 hours of 
sick.

During a July 1998 private psychiatric evaluation by Arthur. 
R. Schramm, M.D., the veteran recounted substantially the 
same symptomatology as he had at previous examinations.  He 
also reported frequent flashbacks, the inability to sleep, 
and black-outs that had forced him to discontinue driving.  
He had broken someone's nose and tried to choke his wife 
without being aware of it.  He was also so fearful on 
occasion that he could not leave his house.  He avoided 
people and activities outside his home.  He would retreat to 
his bedroom and put a blanket over his head.  He also 
reported problems with concentration and memory and 
physiological problems such as gastric hyperacidity and 
reflux.  He claimed that he had kept the same job for 28 
years only because of liberal sick leave policies.

The mental status evaluation was substantially similar to 
previous examinations.  Dr. Schramm identified the presence 
of some paranoid trends and some rapid and pressured speech.  
The veteran was mildly anxious and agitated, but remote and 
recent memory were basically good and there was no evidence 
of delusional thinking or hallucinations.  The doctor 
recommended increased dosages of medication and that the 
veteran continue in therapy.  He assigned a GAF score of 30 
and noted that the veteran exhibited 16 of the 17 diagnostic 
criteria for PTSD.

At another VA examination in July 1998, the veteran reported 
that he had taken time from work without pay due to having 
used all of his sick and annual leave.  He reported generally 
the same symptomatology as before, including high levels of 
anxiety.  He reported that he was isolated in his house other 
than going to work.  The veteran showed moderate levels of 
anxiety, tension, and agitation during the interview.  The 
examiner found that the veteran's PTSD was adversely 
affecting his ability to function, especially outside the 
home and in the workplace.

Acknowledging that the above evidence must be applied to the 
rating criteria that are most favorable to the veteran, the 
Board finds that the evidence supports an evaluation of 50 
percent for PTSD under both the former and the revised 
criteria.  Pursuant to the former criteria, the evaluation of 
the veteran's PTSD turns on the severity of his overall 
social and industrial impairment.  A 50 percent evaluation is 
warranted where such impairment is of considerable severity; 
whereas a 70 percent evaluation requires severe impairment.

Based upon the above findings, the Board finds that the 
veteran has considerable, but not severe, impairment of 
functioning.  In particular, the Board observes that the 
veteran's symptomatology, as evidenced by clinical 
examinations, has worsened during the past few years.  The 
veteran has been assigned a lower GAF score each time he has 
presented for an evaluation, with the most recent score being 
30. Moreover, the most recent VA examiner found that the 
veteran's PTSD was greatly hindering his ability to function.  
The veteran's symptoms have also exacerbated to include 
extreme anxiety, frequent isolation, blackouts, and 
substantial absences from work.

The Board also finds that, under the revised criteria, the 
veteran's disability picture most closely approximates that 
contemplated by the 50 percent rating in that he has shown 
reduced reliability and productivity at work, panic attacks 
more than once a week, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.

On the contrary, the Board finds that the veteran's 
symptomatology does not warrant an evaluation in excess of 50 
percent.  The veteran has maintained employment at one 
location for an extremely lengthy period of time.  At his 
place of employment, he has been promoted to the highest 
level, and has a good relationship with his supervisors.  In 
addition, the veteran has maintained a lengthy marriage and 
his wife has offered testimony that he does socialize with 
close friends.

When the totality of symptomatology attributable to the 
veteran's PTSD is considered, the Board finds that the 
veteran's symptoms are more consistent with those 
contemplated by the rating criteria for the 50 percent 
evaluation under both the former and the revised criteria.  
Therefore, the evidence of record does show the increased 
severity since the initial grant of service connection 
necessary for the next higher evaluation and the veteran's 
claim must be granted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board finds that 
there has been no showing by the veteran that his PTSD has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 50 percent for PTSD is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

